ETF Series Solutions 615 East Michigan Street | Milwaukee, Wisconsin 53202 May 3, 2016 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 Re: ETF Series Solutions (the “Trust”) File Nos.: 333-179562 and 811-22668 U.S. Global Jets ETF (S000048544) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust on behalf of its series, U.S. Global Jets ETF, hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated April 30, 2016, and filed electronically as Post-Effective Amendment No. 92 to the Trust’s Registration Statement on FormN-1A on April 21, 2016. If you have any questions, please do not hesitate to contact me at (414)765-5586 or michael.barolsky@usbank.com. Sincerely, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President and Secretary
